214 F.3d 798 (7th Cir. 2000)
Cephus Bell,    Plaintiff-Appellant,v.Eastman Kodak Company,    Defendant-Appellee.
No. 98-4142
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 6, 2000
Decided May 25, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern  Division.  No. 95 C 4687--Sidney I. Schenkier, Magistrate  Judge.
Before Posner, Chief Judge, and Flaum and  Ripple, Circuit Judges.
Posner, Chief Judge.


1
The plaintiff filed  a Title VII suit in which he claimed  among other things that he had been  denied a promotion on racial grounds, on  the recommendation of his supervisor,  Kachenmeister. On March 6, 1998, the  district court (Magistrate Judge  Pallmeyer) granted summary judgment for  the defendant and dismissed the suit. The  plaintiff did not appeal but instead, on  May 1, 1998, filed a motion to reconsider  her decision. In the motion, which we  deem a Rule 60(b) motion because filed  more than 10 days after the judgment,  Helm v. Resolution Trust Corp., 43 F.3d  1163, 1166-67 (7th Cir. 1995), and which  was referred to Magistrate Judge Shenkier  when Judge Pallmeyer was promoted to  district judge, the plaintiff pointed to  evidence that he had not cited to the  district court in opposition to the  defendant's motion--evidence showing, he  argued, that Kachenmeister's grounds for  recommending against the promotion of the  plaintiff were pretextual. Magistrate  Judge Shenkier denied the Rule 60(b)  motion on the ground that one cannot  raise an objection to summary judgment  after it is granted when the objection  could have been made before. The  plaintiff has appealed, and the defendant  responds that the magistrate judge did  not abuse his discretion in denying the  motion, abuse of discretion being the  standard of appellate review of rulings  on such motions, Browder v. Director, 434  U.S. 257, 263 n. 7 (1978); Publicis  Communication v. True North  Communications, Inc., 206 F.3d 725, 730  (7th Cir. 2000); 11 Charles Alan Wright,  Arthur R. Miller & Mary Kay Kane, Federal  Practice and Procedure sec. 2857, p. 255  (2d ed. 1995), other than when the ground  is that the judgment sought to be vacated  is void, Fed. R. Civ. P. 60(b)(4), an  either-or kind of judgment. New York Life  Ins. Co. v. Brown, 84 F.3d 137, 142 (5th  Cir. 1996).


2
Far from being an abuse of discretion,  the denial of the Rule 60(b) motion was  inevitable. The motion could not have  been granted, because it was nothing more  than the first step in an attempt to take  an untimely appeal. The appeal that the  plaintiff has taken from the denial of  the motion is in fact an untimely appeal  from the final judgment that the Rule  60(b) motion challenged, and because it  is untimely it must be dismissed.


3
To explain: As the plaintiff's briefs  make clear, and was confirmed at  argument, the only basis of the Rule  60(b) motion was the plaintiff's belief  that Magistrate Judge Pallmeyer (as she  then was), in granting summary judgment  for the defendant, had overlooked or  misinterpreted key evidence bearing on  Kachenmeister's evaluation of the  plaintiff's suitability for promotion.  The plaintiff's only quarrel with  Magistrate Judge Shenkier--the only basis  for this appeal--is the latter's failure  to rectify his predecessor's mistake by  granting the motion. The plaintiff thus  had tried to use Rule 60(b) to appeal a  final judgment entered by one magistrate  judge to another magistrate judge, rather  than to the court of appeals. Having  discovered his mistake he now seeks to  use an appeal from the second magistrate  judge's order denying him relief as the  vehicle for getting the review from us  that he could have gotten had he appealed  to us from the judgment dismissing his  suit within the 30 days (from March 6,  1998) allowed for an appeal. Since the  filing of a Rule 60(b) motion does not  toll the time for filing an appeal from  the judgment challenged by the motion, it  is too late for him to appeal that  judgment. The appeal is untimely, and we  have no jurisdiction to review untimely  appeals. E.g., Browder v. Director,  supra, 434 U.S at 264; Prizevoits v.  Indiana Bell Telephone Co., 76 F.3d 132  (7th Cir. 1996).


4
The parties, and Magistrate Judge  Shenkier, have misunderstood the office  and scope of Rule 60(b). The rule governs  collateral attack on a final judgment  rendered by a federal district court in a  civil case; and collateral attack,  especially in civil cases, is disfavored  because of the social interest in  expedition and finality in litigation. A  collateral attack on a final judgment is  not a permissible substitute for  appealing the judgment within the time,  standardly 30 days, for appealing the  judgment of a federal district court.  Oxxford Clothes XX, Inc. v. Expeditors  Int'l of Washington, Inc., 127 F.3d 574,  577 (7th Cir. 1997); Parke-Chapley  Construction Co. v. Cherrington, 865 F.2d  907, 915 (7th Cir. 1989); Latham v. Wells  Fargo Bank, N.A., 987 F.2d 1199, 1203-04  (5th Cir. 1993) (per curiam); 11 Wright,  Miller & Kane, supra, sec. 2851, p. 230.  The ground for setting aside a judgment  under Rule 60(b) must be something that  could not have been used to obtain a  reversal by means of a direct appeal. For  example, the judgment might be void  because thedefendant had never been made  aware of it and so had no opportunity to  challenge it by means of a direct appeal.  Fed. R. Civ. P. 60(b)(4); Central  Laborers' Pension, Welfare & Annuity  Funds v. Griffee, 198 F.3d 642 (7th Cir.  1999); New York Life Ins. Co. v. Brown,  supra, 84 F.3d at 142-43; 11 Wright,  Miller & Kane, supra, sec. 2862, pp. 326-  27. Or the judgment might have been  obtained by a fraud that the losing party  could not have discovered in time to have  it rectified by the court of appeals on  direct appeal. Fed. R. Civ. P. 60(b)(3);  Lonsdorf v. Seefeldt, 47 F.3d 893, 898  (7th Cir. 1995); Philips Medical Systems  Int'l B.V. v. Bruetman, 8 F.3d 600, 606-  07 (7th Cir. 1993); Frederick v. Kirby  Tankships, Inc., 205 F.3d 1277, 1287  (11th Cir. 2000); 11 Wright, Miller &  Kane, supra, sec. 2860. Or newly  discovered evidence that could not have  been obtained at the time of the original  litigation may show that the judgment was  erroneous. Fed. R. Civ. P. 60(b)(2);  Publicis Communication v. True North  Communications Inc., supra, 206 F.3d at  730; Jones v. Lincoln Elec. Co., 188 F.3d  709, 732-36 (7th Cir. 1999); Schwieger v.  Farm Bureau Ins. Co., 207 F.3d 480, 487  (8th Cir. 2000); 11 Wright, Miller &  Kane, supra, sec. 2859. Or, if the  judgment was an equitable one that had  remained in effect for many years,  changed circumstances may have made it  obsolete, Fed. R. Civ. P. 60(b)(5);  Agostini v. Felton, 521 U.S. 203, 238-39  (1997); 11 Wright, Miller & Kane, supra,  sec. 2863, pp. 336-38; id. at 51-52  (Supp. 2000); obviously those changed  circumstances could not have been  presented to the appellate court in a  direct appeal from the judgment when  entered.


5
We need not canvass the other possible  grounds for a Rule 60(b) motion. The  common thread is that like the ones we've  discussed they are grounds that could  not, in the circumstances, have been  presented in a direct appeal. That is why  a lack of subject-matter jurisdiction is  not by itself a basis for deeming a  judgment void, that is, open to  collateral attack. Durfee v. Duke, 375  U.S. 106, 116 (1963); Chicot County  Drainage District v. Baxter State Bank,  308 U.S. 371, 377 (1940); In re Factor  VIII or IX Concentrate Blood Products  Litigation, 159 F.3d 1016, 1019 (7th Cir.  1998); In re Edwards, 962 F.2d 641, 644  (7th Cir. 1992); Hernandez v. Conriv  Realty Associates, 182 F.3d 121, 123 n. 3  (2d Cir. 1999); 11 Wright, Miller & Kane,  supra, sec. 2862, p. 331. For ordinarily  that is a ground for reversal that can be  presented to the appellate court on  direct appeal. To allow a ground that can  be adequately presented in a direct  appeal to be made the basis of a  collateral attack would open the door to  untimely appeals, the spectre that this  case illustrates. The losing party could  reserve the ground until he had presented  it unsuccessfully to the district court  in the form of a Rule 60(b) motion. That  is not permitted and this means that  Judge Shenkier should not have considered  the merits of the plaintiff's motion. He  should have dismissed it upon determining  that it presented no ground for relief  that could not have been presented by way  of an appeal from the final judgment  rendered by Judge Pallmeyer.


6
The closest the plaintiff comes to  suggesting a valid basis for a collateral  attack on the judgment (and it's not  close) is when he tells us that certain  evidence favorable to him "was not  presented when it should have been due to  the fact that the two lawyers who worked  on the case left [the law firm that  represented the plaintiff in the district  court], one during discovery and one  during the Summary Judgment period.  Plaintiff dropped [that firm] and secured  new counsel in December of 1998, to  handle this appeal." In other words, the  plaintiff is arguing ineffective  assistance of counsel, and while that is  a ground for a collateral attack on a  criminal judgment, e.g., Hernandez v.  Cowan, 200 F.3d 995 (7th Cir. 2000), it  is not a basis for collateral attack on a  civil one. Sparrow v. Heller, 116 F.3d  204, 206-07 (7th Cir. 1997); Helm v.  Resolution Trust Corp., 84 F.3d 874, 878-  79 (7th Cir. 1996); United States v. 817  N.E. 29th Drive, 175 F.3d 1304, 1311 n.  14 (11th Cir. 1999). The exclusive remedy  for legal malpractice in a civil case, as  these cases explain, is a suit for  malpractice or for breach of fiduciary  duty. The plaintiff's appeal, therefore,  which we have recharacterized as an  attempt to take an untimely appeal from  the final judgment entered by Judge  Pallmeyer, must be dismissed with  directions that the denial of the  plaintiff's Rule 60(b) motion be  converted to a dismissal because the  motion was outside the scope of the rule.


7
It remains only to note our puzzlement  at the reassignment of this case to  Magistrate Judge Shenkier. Remember that  Judge Pallmeyer had dismissed the  plaintiff's suit on March 6, 1998. The  motion for reconsideration was filed on  May 1 and assigned to her. A footnote in  Judge Shenkier's order reports that on  October 30, Magistrate Judge Pallmeyer  having become District Judge Pallmeyer,  the motion to reconsider was reassigned  to him. This produced the oddity of an  Article I judicial officer reconsidering  the decision of an Article III judicial  officer. But the greater oddity (since  Pallmeyer was a magistrate judge when she  issued the rulings in question) is why  promotion from magistrate judge to  district judge should be the occasion for  reassigning long-pending motions to  reconsider the judge's rulings. Both  types of judge are officers of the same  court, and when a magistrate judge  presides over a lawsuit with the consent  of the parties she is exercising  essentially the powers of a district  judge, so that promotion to district  judge does not alter her relation to the  case in any significant way. The powers  of federal judicial officers are given by  statute, but no statute, or principle of  federal common law, forbids a district  judge to reconsider an order that she  issued when she was a magistrate judge of  the same court. It is not as if the  motion for reconsideration had been filed  after Judge Pallmeyer's promotion; it had  been pending before her for six months  when it was reassigned to Magistrate  Judge Shenkier.


8
Appeal Dismissed.